J-S63019-15 & J-S63020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                       Appellee

                  v.

ROBERT MILAZZO

                       Appellant                  No. 555 EDA 2015


       Appeal from the Judgment of Sentence September 15, 2014
            In the Court of Common Pleas of Monroe County
          Criminal Division at No(s): CP-45-CR-0000126-2014


COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                       Appellee

                  v.

ROBERT MILAZZO

                       Appellant                  No. 557 EDA 2015


       Appeal from the Judgment of Sentence September 15, 2014
            In the Court of Common Pleas of Monroe County
          Criminal Division at No(s): CP-45-CR-0000975-2014


BEFORE: DONOHUE, J., MUNDY, J., and MUSMANNO, J.

MEMORANDUM BY MUNDY, J.:                     FILED DECEMBER 21, 2015

     Appellant, Robert Milazzo, appeals from the September 15, 2014

aggregate judgment of sentence of 36 to 72 months’ imprisonment imposed

following his convictions for two counts each of insurance fraud, criminal

conspiracy, and false reports and one count each of criminal use of
J-S63019-15


communication facility, unsworn falsification to authorities, and obstruction

of administration of law.1 After careful review, we affirm.

       We summarize the relevant factual and procedural background of this

case as follows.      In October or November 2013, Appellant moved into 9493

Juniper Drive in Tobyhanna, Pennsylvania, the rented home of his cousin,

Harley DiMartino, and Jennifer Sherwood, DiMartino’s girlfriend.                N.T.,

7/8/14, at 109-110. On December 12, 2013, Appellant purchased a renter’s

insurance policy through American Strategic Insurance Corporation (ASI).

Id. at 172-174. Sherwood and DiMartino left the home a day or two before

Christmas to visit family over the holiday season.             Id. at 111.    Brenda

Spagnola, a friend of Sherwood, agreed to take care of Sherwood’s cats

while the couple were away for the holidays. Id. at 35, 112. On December

27, 2013, Appellant spoke with Spagnola three times on the phone. Id. at

35.   Appellant told Spagnola, during the second phone conversation, that

there was a notice on the door of his residence to vacate the premises within

ten days due to nonpayment of rent. Id. at 37. The third time Appellant

called Spagnola, he directed her to feed and clean up after Sherwood’s cats.

Id.    When Spagnola arrived to feed the cats that evening, between

approximately 8:00 and 8:30 p.m., Appellant was there, and she noticed

____________________________________________


1
  18 Pa.C.S.A. §§ 4117(a)(2),(3),                903(c),   4906(a),(b)(1),   7512(a),
4904(a)(1), and 5101, respectively.




                                           -2-
J-S63019-15


cabinets in the home were open and different areas of the residence were in

disarray. Id. at 38, 40-44. Appellant informed Spagnola that “they were

planning to rob the house” in order to collect from his renter’s insurance

policy and avoid eviction. Id. at 42. He then asked Spagnola to return to

the residence the following day and act as if she discovered the house had

been burglarized. Id. at 44.

      Following this encounter, Spagnola called the police and informed

them of the anticipated staged break-in.    Id. at 45-48.    At approximately

9:40 a.m., on December 28, 2013, Officer Scott Dunlap of the Pocono

Mountain Regional Police Department received a dispatch directing him to

Appellant’s residence for a suspected burglary.       Id. at 67.     Appellant

informed Officer Dunlap that he was out of the home from 9:00 p.m. the

previous evening until 9:00 a.m. that day and that his tools and a large, flat-

screen television were missing.   Id. at 68, 76.   That same day, Appellant

called ASI to report the claim. Id. at 175. On January 3, 2014, Appellant

went to the Pocono Mountain Regional Police Department seeking the police

report in order to provide said report to ASI. Id. at 104- 105. He informed

Officer Mark Andersen that over $50,000.00 worth of home electronics and

construction equipment were stolen. Id. at 107. Ultimately, he alleged to

ASI that he lost in excess of $15,000.00 worth of property, but he could not

provide proof of ownership. Id. at 184, 186. ASI denied Appellant’s claim




                                     -3-
J-S63019-15


based on his failure to provide necessary documentation supporting his claim

and misrepresentation. Id. at 189-190.

        On February 10, 2014, the Commonwealth filed an information

charging Appellant with one count each of criminal use of communication

facility, possession of an instrument of crime, criminal mischief, and

intimidation of witnesses2 and two counts each of insurance fraud,

conspiracy, false reports, and unsworn falsifications to authorities at docket

number CP-45-CR-126-2014.

        Subsequent to the filing of said charges against Appellant, he sent a

letter to DiMartino directing him to notarize and send new statements

recanting the statements he and Sherwood gave to police during the

investigation and discouraging DiMartino from showing up for court. Id. at

209-215. He further advised DiMartino not to speak with Spagnola unless it

was to convince Spagnola to refuse to appear in court to testify against him.

Id. at 215. Appellant enclosed with the letter a proposed statement written

from DiMartino’s perspective which read, in part, “[i]n no way, shape, or

form did we conspire with or agree to file any false reports to police with

[Appellant] before or after the burglary took place.”3       Id. at 216.   At

____________________________________________


2
    18 Pa.C.S.A. §§ 907(a), 3304(a)(5), and 4952(a)(1), respectively.
3
  The letter was admitted into evidence and read verbatim for the jury
during trial.




                                           -4-
J-S63019-15


DiMartino’s preliminary hearing, on March 5, 2014, DiMartino informed

Officer Derek Metzger of the letter and its contents and turned it over to

police custody.4     Id. at 203-205. Following the discovery of the letter, the

Commonwealth filed a second information, on May 21, 2014, charging

Appellant with two counts of intimidation of witnesses and one count of

obstruction of administration of law at docket number CP-45-CR-975-2014.

       On July 8, 2014, Appellant stood trial on the charges at both docket

numbers.5 On July 10, 2014, at the conclusion of the trial, the jury found

Appellant guilty of two counts each of insurance fraud, criminal conspiracy,

and false reports and one count each of criminal use of communication

facility, unsworn falsification to authorities at docket number CP-45-CR-126-

2014.6 At docket number CP-45-CR-975-2014, the jury found him guilty of

obstruction of administration and not guilty on each count of intimidation of

witnesses. On September 15, 2014, the trial court, by two separate orders,

sentenced     Appellant     to   an   aggregate   term   of   36   to   72   months’

____________________________________________


4
  The Commonwealth charged both DiMartino and Sherwood with two counts
each of criminal conspiracy. They were both admitted into the Accelerated
Rehabilitative Disposition program (ARD) and do not have appeals pending
in this matter.
5
  The Commonwealth elected to join the two cases for trial pursuant to
Pennsylvania Rule of Criminal Procedure 582.
6
 The jury found Appellant not guilty of intimidation of witnesses, and the
Commonwealth withdrew the remaining charges on that docket number.




                                           -5-
J-S63019-15


imprisonment.7       On September 25, 2014, Appellant filed post-sentence

motions challenging the convictions on both docket numbers.8          The trial

court entertained oral argument on the motions on December 29, 2014. On

January 29, 2015, the trial court denied Appellant’s post sentence-motion by

order and opinion.9 Thereafter, Appellant filed two timely notices of appeal




____________________________________________


7
   Specifically, the trial court sentenced Appellant to 12 to 24 months’
imprisonment for each count of insurance fraud, to run consecutively; 6-12
months’ imprisonment for false reports-fictitious reports, to run
consecutively to the terms of imprisonment for insurance fraud; 12 to 24
months’ imprisonment for criminal use of communication facility, to be
served concurrently; 6-12 months’ imprisonment for each of the following
offenses false reports-falsely incriminating another, conspiracy to commit
false reports, unsworn falsifications to be served concurrently; and the trial
court imposed no penalty for Appellant’s conviction for conspiracy to commit
insurance fraud. The trial court separately sentenced Appellant to 6 to 12
months’ imprisonment for obstruction of administration of law, “to run
consecutively to the sentences imposed in case No. 126 Criminal 2014 for
a[n] aggregate sentence of 36 months [to] 72 months.” Trial Court Order,
9/15/14.
8
  Initially, Appellant’s counsel filed a post-trial motion on September 11,
2014, which the trial court denied as premature on September 12, 2014.
Additionally, Appellant filed several pro se motions following his trial, which
were forwarded to his counsel pursuant to Pennsylvania Rule of Criminal
Procedure 576(a)(4).
9
   We note the trial court initially scheduled argument on the motion for
December 15, 2014. Trial Court Order, 9/29/14. Appellant moved for a
continuance, which the trial court granted on November 12, 2014, and the
trial court rescheduled the argument for December 29, 2014. Trial Court
Order, 11/12/14.



                                           -6-
J-S63019-15


on February 27, 2015.10         We have sua sponte consolidated these appeals

pursuant to Pa.R.A.P. 513.11

       At 555 EDA 2015, Appellant raises the following issues for our

consideration.

              [1]. Did the trial court abuse its discretion by not to
              [sic] setting aside the verdict as to [c]riminal [u]se
              of [c]ommunication [f]acility in that there was
              insufficient evidence to convict Appellant of the
              crime, where the Commonwealth failed to show that
              [] Appellant either filed a claim, requested a claim to
              be filed, or was part of an agreement of a
              conspiracy?

              [2]. Did the trial court abuse its discretion by not to
              [sic] setting aside the verdict as to [c]riminal [u]se
              of [c]ommunication [f]acility in that the verdict was
              against the weight of the evidence in that the
              Commonwealth failed to prove that [] Appellant
              either filed a claim, requested a claim to be filed, or
              was part of an agreement of a conspiracy?

              [3]. Did the trial court abuse its discretion by not to
              [sic] setting aside the verdict as to [i]nsurance
              [f]raud, in that there was insufficient evidence to
              convict [A]ppellant of the crime, where the
              Commonwealth failed to show that [] Appellant
              either filed a claim, requested a claim to be filed, or
              was part of an agreement of a conspiracy?


____________________________________________


10
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.
11
  We will hereafter refer to CP-45-CR-126-2014 by Superior Court docket
number 555 EDA 2015 and CP-45-CR-975-2014 by Superior Court docket
number 557 EDA 2015.




                                           -7-
J-S63019-15


            [4]. Did the trial court abuse its discretion by not to
            [sic] setting aside the verdict as to [i]nsurance
            [f]raud, in that the verdict was against the weight of
            the evidence where the Commonwealth failed to
            prove that []Appellant either filed a claim, requested
            a claim to be filed, or was part of an agreement of a
            conspiracy?

            [5]. Did the trial court abuse its discretion by not to
            [sic] setting aside the verdict as to [f]alse [r]eports,
            in that there was insufficient evidence to convict
            [A]ppellant of the crime, where the Commonwealth
            failed to show that [] Appellant either filed a claim,
            requested a claim to be filed, or was part of an
            agreement of a conspiracy?

            [6]. Did the trial court abuse its discretion by not
            setting aside the verdict as to [c]onspiracy regarding
            [f]alse [r]eports to [l]aw [e]nforcement in that there
            was insufficient evidence to convict Appellant of the
            crime, where the Commonwealth failed to show that
            [] Appellant was part of an agreement of a
            conspiracy?

            7. Did the trial court err when running Appellant’s
            sentences concurrently for [f]alse [r]eport-[f]alsely
            [i]ncriminating [a]nother and [f]alse [r]eport when
            sentences should have merged?

Appellant’s Brief (555 EDA 2015) at 5-6.

      In Appellant’s first four issues, he purports to challenge both the

sufficiency and weight of the evidence supporting his convictions for criminal

use of communication facility and insurance fraud. However, in each distinct

argument section, he merely reproduces the identical argument. Therefore,

we elect to address all four of these issues together.       First, we address

issues one and three to determine if the evidence was sufficient to support

said convictions. We are bound by the following standard of review.

                                     -8-
J-S63019-15


            The standard we apply in reviewing the sufficiency of
            the evidence is whether viewing all the evidence
            admitted at trial in the light most favorable to the
            verdict winner, there is sufficient evidence to enable
            the fact-finder to find every element of the crime
            beyond a reasonable doubt. In applying the above
            test, we may not reweigh the evidence and
            substitute our judgment for the fact-finder.         In
            addition, we note that the facts and circumstances
            established by the Commonwealth need not preclude
            every possibility of innocence. Any doubts regarding
            a defendant’s guilt may be resolved by the fact-
            finder unless the evidence is so weak and
            inconclusive that as a matter of law no probability of
            fact   may     be     drawn    from    the    combined
            circumstances. The Commonwealth may sustain its
            burden of proof of proving every element of the
            crime beyond a reasonable doubt by means of wholly
            circumstantial evidence. Moreover, in applying the
            above test, the entire record must be evaluated and
            all the evidence actually received must be
            considered. Finally, the trier of fact[,] while passing
            on the credibility of the witnesses and the weight of
            the evidence produced, is free to believe all, part[,]
            or none of the evidence.

Commonwealth v. Young, 120 A.3d 299, 311 (Pa. Super. 2015) (citation

omitted).

      As noted, in issues one and three, Appellant argues there was

insufficient evidence to convict him of insurance fraud and criminal use of

communication facility.   Appellant’s Brief (555 EDA 2015) at 10, 16.   The

relevant statutes provide as follows.

            § 4117. Insurance fraud

            (a) Offense defined.-- A person commits an
            offense if the person does any of the following:

                                        …

                                        -9-
J-S63019-15



                 (2) Knowingly and with the intent to defraud
                 any insurer or self-insured, presents or causes
                 to be presented to any insurer or self-insured
                 any statement forming a part of, or in support
                 of, a claim that contains any false, incomplete
                 or misleading information concerning any fact
                 or thing material to the claim.

                 (3) Knowingly and with the intent to defraud
                 any insurer or self-insured, assists, abets,
                 solicits or conspires with another to prepare or
                 make any statement that is intended to be
                 presented to any insurer or self-insured in
                 connection with, or in support of, a claim that
                 contains any false, incomplete or misleading
                 information concerning any fact or thing
                 material to the claim, including information
                 which documents or supports an amount
                 claimed in excess of the actual loss sustained
                 by the claimant.

                                     …

18 Pa.C.S.A. § 4117(a)(2), (3).

           § 7512. Criminal use of communication facility

           (a) Offense defined.—A person commits a felony
           of the third degree if that person uses a
           communication facility to commit, cause or facilitate
           the commission or the attempt thereof of any crime
           which constitutes a felony under this title or under
           the act of April 14, 1972 (P.L. 233, No. 64), known
           as The Controlled Substance, Drug, Device and
           Cosmetic Act.         Every instance where the
           communication facility is utilized constitutes a
           separate offense under this section.

                                     …

           (c) Definition. – As used in this section, the term
           “communication facility” means a public or private
           instrumentality used or useful in the transmission of

                                   - 10 -
J-S63019-15


            signs, signals, writing, images, sounds, data or
            intelligence of any nature transmitted in whole or in
            part, including, but not limited to telephone, wire,
            radio, electromagnetic, photoelectronic or photo-
            optical systems or the mail.

Id. § 7512 (footnote omitted).

     Specifically, Appellant argues that he merely “inquire[d] about

reporting a claim[]” and “did not provide any paperwork requested by the

[i]nsurance [c]ompany to open a claim.”       Appellant’s Brief (555 EDA 2015)

at 10, 16. In essence, Appellant argues that because he never submitted

formal paperwork in support of his claim of loss to ASI, he cannot be

convicted of either offense.     Id. at 16.    For the following reasons, we

disagree.

     First, we note there is nothing in Section 4117 that requires a claim to

be submitted in writing in order to satisfy the elements of the crime.     18

Pa.C.S.A. § 4117. Furthermore, at trial, the Commonwealth presented the

testimony of Paula Johns, a special investigator with the insurance company.

Johns became involved in this case because the policy was purchased

December 12, 2013 and the loss was reported shortly thereafter on

December 28, 2013.     N.T., 7/8/14, at 173-174.      She explained how ASI

processes claims as follows.

            [The Commonwealth]:

                  Q. Could you briefly explain what happens on
            an insurance claim when a claim is submitted against
            an insurance policy?


                                    - 11 -
J-S63019-15


           [Johns]:

                 A. Yes. You have a loss, whether it be a fire,
           natural, catastrophic, whatever, you call it in. A
           customer service rep gets it, gets the information
           from you. It’s assigned to a staff adjuster, and if it
           needs an independent adjuster, which means
           someone in the field, or if that particular company
           has someone that lives in the area, an adjuster will
           contact you, go over the particulars, come out and
           do an inspection, gather all the pertinent
           information, gather all the pertinent documents from
           you, and then the process will continue on where
           determination and coverage and verification is done,
           and then payments are issued accordingly.

N.T., 7/8/14, at 172-173. She further testified, “this claim was called in on

12/28/2013 at 11:54 a.m.”       Id. at 175.     She outlined her personal

involvement with Appellant as follows.

           [The Commonwealth]:

                Q. Okay. And had you reviewed information
           [Appellant] provided with regard to the loss prior to
           speaking with him?

           [Johns]:

                 A. Yes. I provided only what was called in to
           the customer service representative.

                Q. And when you finally did speak with
           [Appellant], what did you say, and what did he say?

                A. Introduced myself, let him know that I was
           working with the inside adjuster, requested to know
           what occurred in his own words.

                 Q. And what did he tell you?

                A. He told me that he had roommates and that
           they were out of town and that he was away. He

                                   - 12 -
J-S63019-15


            talked about a girlfriend, and I asked if he was on
            the lease. And after several times requesting [he
            answer] that, he finally advised no. Then, he started
            talking about what items were taken, where these
            items were, where he was now having to stay
            because he had nowhere to stay.

                                         …

                  A. And, as the conversation progressed, what
            did he say?

                   Q. He just wanted to know what he could do,
            how he could get paid, advised me that the claim rep
            had already advised him what needed to be done
            and that if he had any other questions to give me a
            call, but I needed the supporting documents.

                                         …

                  Q. And do you know what amount he was
            claiming as lost or stolen or damaged?

                 A. During the course of several different
            conversations, an amount was given, yes.

                    Q. And what was that amount?

                    A. It was in excess of $15,000.[00.]

Id. at 184. Johns detailed further the items Appellant claimed were stolen

and that Appellant was unable to furnish the required proof of ownership

because “[h]e operates off the books.” Id. at 186.

      Based on the foregoing, Appellant’s attempt to characterize his contact

with ASI as “conversations about that policy” rather than as a claim is belied

by the record. See Appellant’s Brief (555 EDA 2015) at 10, 16. There is

ample    evidence     that   Appellant       had   numerous   discussions   with


                                     - 13 -
J-S63019-15


representatives of ASI detailing the items he alleged where damaged or

stolen and the amount of the alleged loss in an attempt to collect on the

policy. See, e.g. N.T., 7/8/14, at 185. Moreover, in response to Appellant’s

actions, ASI sent an inspector to the residence on January 8, 2014. Id. at

187. Following the inspection, Appellant text-messaged pictures of a dresser

and a window to Johns, claiming the dresser had been damaged during the

course of the burglary.       Id. at 188-189. Johns testified, “[t]he claim was

denied for failure to provide the documents per the policy provisions and for

misrepresentation.”       Id. at 190.     Accordingly, we conclude the totality of

Appellant’s several interactions with ASI describing his purported losses,

including having the residence inspected and sending images supporting

such losses on his phone, sufficiently support a conviction for insurance

fraud and criminal use of communication facility.           Further, as noted by

Johns, Appellant was unable to provide the necessary documents to have his

claim paid because, by his account, he was not operating a legal business.

Id. at 186.     Therefore, we decline to conclude Appellant did not file a claim

based on the fact that he “never submitted or never tried to submit the

paperwork[.]” Appellant’s Brief (555 EDA 2015) at 11,16.12

____________________________________________


12
    Appellant’s sole challenge is that the Commonwealth failed to prove he
filed a claim.     Although he does not contest any other element, we
nevertheless conclude, viewing the evidence in the light most favorable to
the Commonwealth, sufficient evidence was presented to prove each
element of the offenses. Specifically, the record abundantly demonstrates
(Footnote Continued Next Page)


                                          - 14 -
J-S63019-15


      We next review whether the trial court erred in denying Appellant’s

post-sentence motion challenging the weight of the evidence for insurance

fraud and criminal use of communication facility.13 A challenge to the weight

of the evidence “concedes that the evidence is sufficient to sustain the

verdict, but seeks a new trial on the ground that the evidence was so one-

sided or so weighted in favor of acquittal that a guilty verdict shocks one’s

sense of justice.” In re J.B., 106 A.3d 76, 95 (Pa. 2014) (citation omitted).

“A motion for a new trial alleging that the verdict was against the weight of

the   evidence    is     addressed      to    the     discretion   of   the   trial   court.”

Commonwealth v. Weathers, 95 A.3d 908, 910-911 (Pa. Super. 2014),
                       _______________________
(Footnote Continued)

Appellant concocted the story of the burglary, reported it to the police, and
attempted to collect on his insurance policy by reporting the fabricated
burglary to ASI. Therefore, the evidence was sufficient to convict Appellant
of his first count of insurance fraud. See 18 Pa.C.S.A. § 4117(a)(2);
Young, supra. Further, Officer Anderson testified that Appellant asked him
“for a copy of the incident report[,] so he could provide [ASI] with that.”
N.T., 7/8/14, at 105. Moreover, Appellant told Spagnola to “act as if there
was a robbery[]” in order to have his false burglary account appear more
credible. Id. at 44. Accordingly, the Commonwealth presented sufficient
evidence to establish Appellant solicited another to make or prepare a
statement intended to be presented to ASI in support of his false claim. See
18 Pa.C.S.A. § 4117(a)(3); Young, supra. As Appellant does not dispute
that he text-messaged images to ASI and made phone calls regarding his
policy, there was sufficient evidence, a fortiori, to sustain Appellant’s
conviction for criminal use of communication facility. See 18 Pa.C.S.A.
§ 7512.
13
    As we acknowledged at the outset, Appellant relies on the same argument
in support of his challenge to the weight of the evidence, i.e., that he never
filed a claim, and therefore, that the verdicts for insurance fraud and
criminal use of communication facility are against the weight of the
evidence. See Appellant’s Brief (555 EDA 2015) at 13-14, 19-20.



                                             - 15 -
J-S63019-15


appeal denied, 106 A.3d 726 (Pa. 2015), citing Commonwealth v. Diggs,

949 A.2d 873, 879 (Pa. 2008). Therefore, on appeal, the reviewing court

“reviews the exercise of discretion, not the underlying question whether the

verdict is against the weight of the evidence.”     Id.   “A new trial is not

warranted because of a mere conflict in the testimony and must have a

stronger foundation than a reassessment of the credibility of witnesses.”

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(citation and internal quotation marks omitted). “[O]nly where the facts and

inferences disclose a palpable abuse of discretion will the denial of a motion

for a new trial based on the weight of the evidence be upset on appeal.”

Commonwealth v. Morales, 91 A.3d 80, 91 (Pa. 2014) (emphasis in

original; citation omitted), cert. denied, Morales v. Pennsylvania, 135 S.

Ct. 1548 (2015).

     The trial court provided the following analysis as to weight of the

evidence supporting the insurance fraud convictions.

                   Analyzing this motion under the weight of the
            evidence standard, [Appellant] again argues that he
            did not submit a proper claim.          However, the
            testimony showed that he contacted the insurance
            company on the same morning he reported the
            burglary. His contact with them was to report his
            burglary claim. He made an initial contact to report
            his loss, and then followed up with Ms. Johns’
            inquiries.    She testified extensively about her
            investigation of [Appellant]’s claim and she referred
            to it as such. The jury was free to deem this
            testimony credible. The result was just, and it does
            not shock the court’s sense of justice.


                                    - 16 -
J-S63019-15


Trial Court Opinion, 1/29/15, at 10.14

       Regarding      Appellant’s     criminal     use   of   communication   facility

conviction, as with his sufficiency challenge, he does not contest that he

used a telephone to have several conversations with ASI and send them

images of his alleged damaged property. The trial court noted, “[b]oth the

sufficiency of the evidence and weight of the evidence analyses detailed

above [with respect to insurance fraud] apply here.” Id.

       The trial court reviewed the evidence at trial and determined that the

result does not shock one’s sense of justice, and we will not disturb its

finding. See Weathers, supra. Moreover, it cannot be said that the trial

court’s denial of Appellant’s post-sentence motions based on the facts and

inferences of this case rises to a palpable abuse of discretion. See Morales,

supra. Accordingly, Appellant’s challenges to his convictions for insurance

fraud and criminal use of communication facility based on the weight of the

evidence fail.15

____________________________________________


14
   The trial court authored a 1925(a) opinion with respect to one issue
Appellant raised in his 1925(b) statement that had not been previously
raised in the trial court and which Appellant has since abandoned on appeal.
Trial Court Opinion, 3/29/15, at 1-2. In addressing the remainder of
Appellant’s issues, the trial court relied on its previously issued January 29,
2015 opinion explaining its denial of Appellant’s post-sentence motion.
15
   Within his argument sections challenging the sufficiency and weight of the
evidence of insurance fraud, Appellant attempts to challenge his conviction
for criminal conspiracy to commit insurance fraud. Appellant’s Brief (555
EDA 2015) at 11, 14. Appellant advances, for both arguments, “[t]here was
(Footnote Continued Next Page)


                                          - 17 -
J-S63019-15


      Appellant next avers that there was insufficient evidence to convict

him of false reports. In particular, Appellant argues there was insufficient

evidence to convict him because he “did not say who he had thought had

done the burglary.” Appellant’s Brief (555 EDA 2015) at 23. The relevant

statute provides as follows.16

             § 4906. False reports to law enforcement
             authorities

             (a) Falsely incriminating another.—Except as
             provided in subsection (c), a person who knowingly
             gives false information to any law enforcement
             officer with intent to implicate another commits a
             misdemeanor of the second degree.

18 Pa.C.S.A. § 4906(a).

      At trial, Officer Dunlap provided the following testimony.

             [The Commonwealth]:

                  Q. And did [Appellant] make any statements to
             you – any further statements in regards to Ms.
             Sherwood and/or Mr. DiMartino?

                       _______________________
(Footnote Continued)

no evidence that Appellant agreed with or asked anyone to submit
information needed to open a claim with [ASI].” Id. As there is no
pertinent discussion of the facts of the case or citation to legal authority, we
conclude this portion of Appellant’s arguments are waived.                  See
Commonwealth v. Delvalle, 74 A.3d 1081, 1086-1087 (Pa. Super. 2013)
(concluding the appellant waived review of his claim where the entire
argument consisted of three sentences, and appellant failed to cite a single
case or develop a factual argument).
16
   Appellant was also convicted of a second count of false reports, 18
Pa.C.S.A. § 4906(b)(1); however, he does not argue there was insufficient
evidence to sustain that conviction.



                                           - 18 -
J-S63019-15


              [Appellant]:

                    A. Yes. He stated they still have a key. And as
              I said before, as I’m going around doing my
              investigation and talking to him at the same time, he
              tried to lead me to believe that maybe they were
              responsible for this. When I asked him why, he said
              [“]]because they owe me money. They still got a
              key. You know, they could have done all this.[[”]]

N.T., 7/8/14, at 84.

       Appellant argues that he “was answering the inquiry of the officer

when [Appellant] was asked if he knew who may have done it, and he only

responded that the person may have done it.” Appellant’s Brief (555 EDA

2015) at 23.      Instantly, Appellant’s argument is untenable.   Viewing the

evidence in the light most favorable to the Commonwealth, the jury was free

to credit the testimony of Officer Dunlap that Appellant indeed implicated his

roommates in the crime. See Young, supra. Moreover, the overwhelming

evidence presented at trial demonstrates that Appellant reported to police a

burglary that did not occur.            Therefore, the Commonwealth presented

sufficient evidence to prove Appellant knowingly reported false information

to police with the intent to implicate his roommates in the crime. See 18

Pa.C.S.A. § 4906(a). As such, this issue fails.17

____________________________________________


17
  We further note the fact that Appellant’s statements were in response to
police inquiry does not obviate his culpability. See Commonwealth v.
Hlatky, 626 A.2d 575, 582 (Pa. Super. 1993) (observing, with respect to
Section 4906(b)(1), “[t]he statute does not differentiate between false
reports of an incident given by an individual in response to police
(Footnote Continued Next Page)


                                          - 19 -
J-S63019-15


      In his sixth issue, Appellant argues that there was insufficient evidence

to prove criminal conspiracy to commit the offense of false reports to law

enforcement.     Appellant’s entire argument follows. “There was no evidence

there was an agreement or conspiracy to give a false report. As there is no

evidence of an agreement or conspiracy to give a false report, there is

insufficient evidence to convict for this crime.” Appellant’s Brief (555 EDA

2015) at 24.      Aside from reproducing the conspiracy statute, Appellant

provides no citation to legal authority, nor does Appellant in any meaningful

way discuss the facts of the case as applied to the law.

      Pennsylvania Rule of Appellate Procedure 2119 provides that the

argument section in each brief shall contain “such discussion and citation of

authorities as are deemed pertinent.” Pa.R.A.P. 2119(a). Because Appellant

has failed to cite any case law or develop a factual argument in a

substantive manner, Appellant has waived review of this issue.       Delvalle,

supra.

      In Appellant’s final claim of error on docket 555 EDA 2015, he

challenges the sentences imposed for his criminal conspiracy and false

reports convictions.18 Appellant’s Brief (555 EDA 2015) at 25. Specifically,

                       _______________________
(Footnote Continued)

questioning from those spontaneously given without police inquiry[]”),
appeal denied, 644 A.2d 1200 (Pa. 1994).
18
   The trial court sentenced Appellant to 6 to 12 months’ imprisonment for
his conviction for false reports-fictitious reports to law enforcement; a
(Footnote Continued Next Page)


                                           - 20 -
J-S63019-15


Appellant claims that criminal conspiracy, false reports-fictitious reports, and

false reports-incriminating another should have merged. Id. A claim that

crimes should have merged for sentencing purposes raises a challenge to

the legality of the sentence. Commonwealth v. Williams, 980 A.2d 667,

672 (Pa. Super. 2009), appeal denied, 990 A.2d 730 (Pa. 2010). Although

Appellant failed to raise this issue in his statement pursuant to Rule 1925,

challenges to the legality of a sentence are non-waivable. Commonwealth

v. Raven, 97 A.3d 1244, 1248 n. 7 (Pa. Super. 2014), appeal denied, 105

A.3d 736 (Pa. 2014). Our standard of review over issues pertaining to the

legality of sentences is de novo, and our scope of review is plenary.

Commonwealth v. Batts, --- A.3d ---, 2015 WL 5174241, *10 (Pa. Super.

2015)

      The test for determining if crimes merge for sentencing follows.

             § 9765. Merger of sentences

             No crimes shall merge for sentencing purposes
             unless the crimes arise from a single criminal act and
             all of the statutory elements of one offense are
             included in the statutory elements of the other
             offense.    Where crimes merge for sentencing
             purposes, the court may sentence the defendant
             only on the higher graded offense.


                       _______________________
(Footnote Continued)

concurrent term of 6 to 12 months’ imprisonment for false reports- falsely
incriminating another; and a concurrent term of 6 to 12 months’
imprisonment for conspiracy to commit false reports-fictitious reports to law
enforcement.



                                           - 21 -
J-S63019-15


42 Pa.C.S.A. § 9765.     “Accordingly, merger is appropriate only when two

distinct criteria are met: (1) the crimes arise from a single criminal act; and

(2) all of the statutory elements of one of the offenses are included within

the statutory elements of the other.” Commonwealth v. Jenkins, 96 A.3d

1055, 1056 (Pa. Super. 2014) (citation omitted), appeal denied, 104 A.3d 3

(Pa. 2014).

      Instantly, this Court has repeatedly held that “[t]he crime of

conspiracy … is separate and distinct from the underlying substantive crime.”

Commonwealth v. Jacquez, 113 A.3d 834, 838 (Pa. Super. 2015) (citation

omitted).     Therefore, “the crime of conspiracy does not merge with the

substantive offense that is the subject of the conspiracy.”      Id.   (citation

omitted).     Thus, the trial court did not err in sentencing Appellant on

conspiracy and the underlying offense of false reports.

      We turn now to assess Appellant’s claims that his convictions for false

reports should have merged.       As noted, Appellant was convicted of two

counts of false reports: false reports-falsely incriminating another and false

reports-fictitious reports.   To convict Appellant of false reports-falsely

incriminating another, the Commonwealth must prove that Appellant

“knowingly g[ave] false information to any law enforcement officer with

intent to implicate another[.]”   18 Pa.C.S.A. § 4906(a).      Whereas to be

convicted of false reports-fictitious reports, the Commonwealth need

establish that Appellant “report[ed] to law enforcement an offence or other


                                    - 22 -
J-S63019-15


incident within [his] concern knowing that it did not occur.” Id. 4906(b)(1).

As such, to be convicted of false reports-falsely incriminating another, the

Commonwealth must prove an element, i.e., intent to implicate another,

that is not required for a conviction under Section 4906(b)(1). Likewise, a

conviction under Section 4906(b)(1) requires the Commonwealth prove a

defendant report an incident knowing it did not occur.       Section 4906(a)

does not require a defendant report an incident knowing that it did not

occur, but only requires false information be provided to police with the

intent to implicate another.   Therefore, the crimes have distinct elements

and do not merge.     See Jenkins, supra.      Accordingly, Appellant is not

entitled to relief on any of his claims on docket 555 EDA 2015.

      We now turn our attention to Appellant’s claims of error on docket

number 557 EDA 2015.      Appellant asks us to consider the following three

issues.

           1. Did the trial court abuse its discretion by not
           setting aside the verdict for the charge of
           [o]bstructing [a]dministration of [l]aw or [o]ther
           [g]overnmental [f]unction where there was no
           conviction for an unlawful act[,] where [A]ppellant
           was acquitted of the other charges in the criminal
           information    upon      which    the   obstructing
           administration of law or other governmental function
           charge was based?

           2. Did the trial court abuse its discretion when it did
           not to [sic] set aside the verdict as to [o]bstructing
           [a]dministration of [l]aw or [o]ther [g]overnmental
           [f]unction, where there was insufficient evidence to
           convict [Appellant] of the crime, when an element of
           the crime was not met?

                                    - 23 -
J-S63019-15



            3. Did the trial court abuse its discretion by not
            setting aside the verdict as to obstructing
            administration of law or other governmental
            function, in that the verdict was against the weight
            of the evidence where the element of an unlawful act
            necessary for conviction was not proven?

Appellant’s Brief (557 EDA 2015) at 5.

      While purporting to raise three, distinct issues, Appellant advances

only one argument. Appellant argues that “there is no unlawful act[,]” and

therefore, the Commonwealth failed to prove an element of obstructing

administration of law or other governmental function. Appellant’s Brief (557

EDA 2015) at 9.     Accordingly, Appellant maintains there was insufficient

evidence of the crime and that the verdict was against the weight of the

evidence.   We first review Appellant’s conviction for sufficiency, mindful of

our standard of review. See Young, supra. The elements of the offense

follow.

            § 5101. Obstructing administration of law or
            other governmental function

            A person commits a misdemeanor of the second
            degree if he intentionally obstructs, impairs or
            perverts the administration of law or other
            governmental function by force, violence, physical
            interference or obstacle, breach of official duty, or
            any other unlawful act except that this section does
            not apply to flight by a person charged with a crime,
            refusal to submit to arrest, failure to perform a legal
            duty other than an official duty, or any other means
            of avoiding compliance with law without affirmative
            interference with governmental functions.

18 Pa.C.S.A. § 5101.

                                    - 24 -
J-S63019-15


       The gravamen of Appellant’s claim is that he cannot be convicted of

obstructing administration of law because the jury found him not guilty of

the two charged counts of intimidation of witnesses. See Appellant’s Brief

(557 EDA 2015) at 8, 12-13, 15. Therefore, according to Appellant, there

was no unlawful act supporting the conviction.         Id.   Moreover, Appellant

claims that because “DiMartino never opened the letter and did testify

against [A]ppellant[,] the obstruction never took place.”        Id. at 11.   We

conclude Appellant’s argument is without merit.

       As explained, Appellant sent DiMartino a letter from prison telling

DiMartino that the police cannot force DiMartino, Sherwood, or Spagnola to

appear for court to testify.19          N.T., 7/8/14 at 210-211.   He wrote to

DiMartino, “[y]ou need to recant on those statements. Write new ones[.] …

I need a statement from you and [Sherwood]… You need to say you don’t

know what happened there and that [Appellant] had tools there.” Id. at

211-212. The letter also suggested DiMartino refuse to testify. Specifically,

Appellant wrote, “[t]he best thing after these statements is no one show up

for court. Remember you can’t get in trouble. They only scare people into

doing that.     Give me your number so we can talk further.        Don’t talk to

[Spagnola] unless convincing her not to show up at court.”           Id. at 215

____________________________________________


19
   Appellant does not dispute that he sent DiMartino a letter.                See
Appellant’s Brief (557 EDA 2015) at 11.




                                          - 25 -
J-S63019-15


(some capitalization omitted). The trial court provided the following analysis

to address Appellant’s argument.

             Here, the statute in question does not require a
             conviction of any specific crime, only that [Appellant]
             impair administration of law through some “unlawful
             act.”   [Appellant] staged a burglary in order to
             collect renter’s insurance, and he encouraged his
             roommates, [] DiMartino and [] Sherwood to
             participate in the plan.       He reported the false
             burglary to the police and to his insurance company,
             made false written statements, and encouraged his
             roommates to provide false statements as well.
             While [Appellant] was acquitted of two counts of
             [i]ntimidation of [w]itnesses, … the jury was
             instructed that [o]bstruction could be proven if
             [Appellant] directed a witness, Harley DiMartino, to
             provide a false statement to police with intent of
             obstructing justice. It is not a statutory requirement
             that he be convicted or any other for the
             [o]bstruction conviction to stand.       The jury had
             ample evidence to find [Appellant] directed []
             DiMartino to provide a false statement in order to
             obstruct [Appellant’s] prosecution for committing
             insurance fraud.

Trial Court Opinion, 1/29/15, at 7-8 (internal citation omitted, italics in

original).

      We agree with the trial court that, viewing all the evidence at trial in

the light most favorable to the Commonwealth, sufficient evidence was

produced to enable the jury to find that Appellant was guilty of obstructing

the administration of justice.   See Young, supra.       Furthermore, the fact

that DiMartino testified against Appellant is of no consequence to the charge

because “section 5101 includes intentional, albeit unsuccessful attempts to

influence, obstruct, or delay the administration of law.” Commonwealth v.

                                     - 26 -
J-S63019-15


Snyder, 60 A.3d 165, 177 (Pa. Super, 2013) (citation omitted), appeal

denied, 70 A.3d 811 (Pa. 2013). The evidence adduced at trial indisputably

demonstrates Appellant intentionally undertook to have DiMartino and

Sherwood provide false statements to police and to refuse to testify against

him in order to obstruct or delay the administration of law.       Accordingly,

Appellant’s first two issues fail.

      Similarly, in Appellant’s third issue, he argues, “there is no evidence of

an unlawful act, therefore the verdict is a shock to one’s conscience.”

Appellant’s Brief (557 EDA 2015) at 15.        The trial court evaluated the

evidence at trial and concluded, “[t]he weight of the evidence also supported

[Appellant’s] conviction.” Trial Court Opinion, 1/29/15, at 7-8. Our review

reveals that the trial court properly exercised its discretion in determining

the conviction was not against the weight of the evidence, and we will not

upset the trial court’s determination.    See Weathers, supra; Morales,

supra.

      Based on the foregoing discussion, we conclude all of Appellant’s

issues are either without merit or waived. Accordingly, we affirm the trial

court’s September 15, 2014 judgments of sentence.

      Judgment of sentence affirmed.




                                     - 27 -
J-S63019-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2015




                          - 28 -